Citation Nr: 0426590	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  02-20 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than September 4, 
2001, for the award of special monthly compensation.


REPRESENTATION

Appellant represented by:	Joseph M. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1983 to 
August 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which granted the veteran's claim for special 
monthly compensation (SMC) based on loss of use of a creative 
organ, effective from September 4, 2001.  In March 2004, the 
veteran testified at a hearing at the Board in Washington, 
DC, before the undersigned.  

The Board notes that, although the veteran had appointed an 
attorney (named on the first page of this decision) to 
represent her in March 2003, her lawyer did not attend the 
hearing at the Board in March 2004.  The attorney provided no 
explanation for his failure to attend, but the veteran stated 
that she was willing to proceed on her own.  To date, the 
attorney has not withdrawn from the case.

At her Board hearing, and in her November 2002 substantive 
appeal, the appellant raised a claim of entitlement to 
service connection for a psychiatric disorder secondary to 
her service-connected abdominal hysterectomy (previously 
rated as fibroid tumors).  During the March 2004 hearing, she 
also requested an effective date earlier than January 1, 
2002, for a rating of 30 percent for the previously rated 
fibroid tumors.  The veteran contended that her claim for an 
increased rating for the service-connected fibroid tumors was 
filed on October 21, 1998 (the date of a VA gynecological 
examination report).  The matters of service connection for a 
psychiatric disorder secondary to the service-connected 
abdominal hysterectomy, and an effective date earlier than 
January 1, 2002, for the award of a 30 percent rating for the 
pre-operative service-connected fibroid tumors (currently 
abdominal hysterectomy) are referred to the RO for 
appropriate consideration and adjudication.

Finally, in a June 2000 rating decision, the RO granted the 
veteran's claim for service connection for tinnitus and 
awarded a 10 percent disability evaluation.  In a January 
2003 written statement, the veteran now appears to raise a 
claim for separate 10 percent disability ratings for tinnitus 
in each ear.  This claim is also referred to the RO for 
appropriate adjudication.


FINDINGS OF FACT

1.  In a September 1996 rating decision, the RO granted 
service connection for fibroid tumors, evaluated as 
noncompensable from May 1996, and denied entitlement to 
service connection for infertility.

2.  On July 14, 1998, the RO received a written statement 
from the veteran, dated June 16, 1998, in which, in pertinent 
part, she raised an informal claim for service connection for 
occluded fallopian tubes, bilateral, loss of use of creative 
organ due to service-connected fibroid tumors, and 
infertility secondary to service-connected fibroid tumors, 
with occluded fallopian tubes.  In a December 1998 rating 
decision, the RO declined to find that new and material 
evidence had been submitted to reopen the veteran's claim of 
entitlement to service connection for infertility.

3.  In September 2001, the RO received the veteran's written 
statement claiming SMC based on loss of use of a creative 
organ.  In a rating decision later that month, the RO granted 
SMC for loss of use of a creative organ, effective September 
4, 2001, based upon the medical evidence that the veteran 
underwent a hysterectomy on that date.




4.  The evidence establishes that it is at least as likely as 
not that the veteran's infertility was due to her occluded 
fallopian tubes and leiomyoma (fibroid tumor), and had its 
onset prior to her hysterectomy in September 2001.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, an effective 
date of July 14, 1998, is warranted for the grant of special 
monthly compensation based on loss of use of a creative 
organ.  38 U.S.C.A. §§ 1114(k), 5100-5105A, 5106, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.158, 3.350(a)(1), 3.400 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that an effective date of June 1998 is 
warranted for a grant of special monthly compensation for the 
loss of use of a creative organ, because that is the date she 
filed a claim for occluded fallopian tubes, with loss of use 
due to service-connected fibroid tumors (fibroids).  She has 
also testified that she filed a claim for SMC in October 
1998.  The veteran asserts that her infertility is directly 
and causally related to, and has existed concurrently with, 
the service-connected fibroids.  In a February 2002 letter to 
the RO, her then service organization representative 
maintained that a proper effective date of October 26, 1998, 
is warranted for the grant of SMC, as that is the date of a 
VA pelvic sonogram report indicating an enlarged uterus due 
to the presence of uterine fibroids. 

Service medical records reflect the veteran's repeated 
medical treatment for gynecological complaints and diagnoses 
of leiomyoma, secondary infertility secondary to occluded 
fallopian tubes, bilateral, and menorrhagia as well as 
secondary infertility and menorrhagia both secondary to 
leiomyomata (September 1990), proximal tubal obstruction 
(October 1990), spillage identified in both fallopian tubes 
(February 1992) and primary infertility and uterine leiomyoma 
(May 1992).  A leiomyoma is a "benign tumor . . . most 
commonly of the uterus" and also called "fibroid" and 
"fibroid tumor".  See Dorland's Illustrated Medical 
Dictionary (Dorland's) 911 (28th ed. 1994).  An occluded 
fallopian tube is a closed or obstructed one.  See Webster's 
II New College Dictionary 756 (1995).

In a September 1996 rating decision, the RO granted service 
connection and a zero percent (non-compensable) disability 
evaluation for fibroid tumors, and denied the veteran's claim 
for service connection for infertility on the basis that the 
claim was not well grounded.

On July 14, 1998, the RO received a Statement in Support of 
Claim (VA Form 21-4138) from the veteran, dated June 16, 
1998, in which she requested that it be accepted as an 
informal claim for service connection for conditions 
including "[o]ccluded fallopian tubes, bilateral, loss of 
use due to service connected fibroid tumors" and 
"[i]nfertility secondary to service connected fibroid 
tumors, occluded fallopian tubes".  She indicated that a 
formal claim would be forthcoming within the next month.

In a September 1998 letter, the RO advised the veteran of the 
need to submit new and material evidence to reopen her 
previously denied claim for service connection for 
infertility.  

An October 1998 VA report of a pelvic echogram reflects an 
enlarged uterus due to leiomyomata, and a VA gynecological 
examination report of the same month includes diagnoses of a 
history of uterine fibroids, and infertility due to occluded 
tubes.  In a December 1998 rating decision, the RO denied the 
veteran's claim for service connection for infertility, and 
did not address her claim for occluded fallopian tubes, with 
loss of use due to service-connected fibroid tumors.  


Private medical records dated in January 2000 reflect the 
veteran and her husband's medical counseling regarding the 
chances for her to become pregnant given her age and history 
of fibroids.  Further tests were recommended.  A July 2000 
private pelvic sonogram showed multiple uterine fibroids and, 
in June 2001, another private pelvic sonogram showed an 
enlarged fibroid uterus and that the ovaries were difficult 
to visualize.

On September 4, 2001, as reported in private medical records, 
the veteran underwent a total hysterectomy.  Later in 
September 2001, the veteran submitted a claim for 
compensation for loss of use in accordance with 38 C.F.R. 
§ 3.350.

In a January 2002 rating decision, the RO granted the 
veteran's claim of entitlement to SMC based on loss of use of 
a creative organ effective from September 4, 2001, when she 
underwent her hysterectomy.  

As noted above, in a February 2002 written statement, the 
veteran's representative at the time argued that, in her June 
1998 statement, she filed a claim for occluded fallopian 
tubes, bilateral, loss of use due to service-connected 
fibroid tumors, that the RO had failed to address.  The 
veteran's representative asserted that, since the October 
1998 VA examination report included a diagnosis of history of 
infertility secondary to occluded tubes, and a pelvic 
ultrasound indicated that her uterus was enlarged due to the 
presence of uterine fibroids, the proper effective date for 
the SMC should be October 26, 1998, the date of the pelvic 
ultrasound test.

According to a January 2003 Decision Review Officer (DRO) 
conference report, a review of the veteran's file showed that 
her claim for service connection for occluded fallopian 
tubes, and loss of use, was received in June 1998.  It was 
denied as a claim for infertility in December 1998, on the 
basis that the evidence was not considered new and material. 




At her March 2004 Board hearing, and in numerous lengthy 
written statements in support of her claim, the veteran 
contended that her fallopian tubes occlusions are analogous 
to male infertility (with the absence of spermazoa) because 
her fallopian tubes did not function properly.  She maintains 
that she experienced infertility due to occluded fallopian 
tubes, secondary to fibroid tumors, which is equivalent to 
loss of use of a creative organ.  The veteran stated that she 
experienced loss of use of her (occluded) fallopian tubes due 
to her service-connected fibroid tumors, and experienced 
infertility due to her fibroids, prior to September 4, 2001, 
and she experienced loss of use of creative organ due to her 
infertility.  She said she filed a claim for SMC in October 
1998.

The veteran contends that her creative organs were damaged 
and malfunctioned and led to essentially permanent 
infertility, which became anatomically permanent when she 
underwent the hysterectomy.  According to the veteran, the RO 
should have realized the existence of her loss-of-use claim 
in the June 1998 statement.  She maintains that her fibroid 
tumors blocked her tubes and thereby prevented her from being 
pregnant, and she further notes that she miscarried an early 
pregnancy.  As to whether she had permanent infertility until 
she underwent a hysterectomy, the veteran argues that the 
language of 38 C.F.R. § 3.350(a) addresses loss of use, but 
does not expressly require that the condition be permanent.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder, to include the 
transcript of her sworn testimony before the undersigned 
Veterans Law Judge.  The record on appeal is sufficient to 
resolve the matter of the veteran's claim for an effective 
date earlier than September 4, 2001, for the award of SMC.  
In view of the disposition below, no useful purpose would be 
served by delaying the adjudication of this issue further to 
conduct additional development pursuant to the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Despite the history of the veteran's claim for SMC leading to 
the instant decision, it is evident that this appeal as to 
the effective date assignable for her SMC rests on two 
separate, relatively simple, determinations.  See 38 C.F.R. 
§ 3.400(o)(1) and (2) (2003).  First, there needs to be a 
finding as to the date on which the veteran initiated her SMC 
claim via a formal or informal claim and, second, there needs 
to be a finding regarding on what date the veteran's 
entitlement to SMC arose, that is, at what point in time did 
her service-connected disability cause her to experience the 
loss of use of a creative organ?  See 38 U.S.C.A. §§ 1114, 
5110, 5111(b) (West 2002); 38 C.F.R. §§ 3.151, 3.350, 
3.400(o) (2003).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (2003).  In this 
context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); 
see Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2003).  See Norris v. West, 12 
Vet. App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157 (2003).



Here, the veteran seeks an effective date earlier than 
September 4, 2001, for the award of SMC, and argues that the 
proper date for the award should be in June (or October) 
1998, when she filed an informal claim, in pertinent part, 
for "[o]ccluded fallopian tubes, bilateral, loss of use due 
to service connected fibroid tumors" and for "[i]nfertility 
secondary to service connected fibroid tumors, occluded 
fallopian tubes".

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), special 
monthly compensation may be paid for the loss of use of a 
creative organ.  38 C.F.R. § 3.350(a)(1)(i) (2003).  Although 
the term "creative organ" is not defined in the law or 
regulations, the VA General Counsel has held that a 
"creative organ," as used in 38 U.S.C.A. § 1114(k), refers 
to a procreative, or reproductive, organ.  See VAOPGCPREC 2-
2000 (Apr. 3, 2000); Dorland's at 1190 (definition of 
"organa genitalia" describing "the various internal and 
external organs that are concerned with reproduction" that 
include the ovary, uterus, and uterine tube (also called the 
fallopian tube)).  Therefore, although neither is 
specifically identified as a "creative organ" in 
38 U.S.C.A. § 1114(k) or 38 C.F.R. § 3.350, other legal 
authority clearly establishes that the fallopian or uterine 
tube and the uterus are creative organs, for purposes of 
entitlement to special monthly compensation.  This General 
Counsel opinion also indicates that, to establish loss of use 
of a creative organ, a contemporaneous showing of a loss of 
all the functions relative to procreative power is not 
required.  

Another legal opinion, VAOPGCPREC 5-89 (March 23, 1989), 
provides some insight into the purpose of granting SMC for 
loss of use of a creative organ.  That precedent General 
Counsel opinion addressed the subject where a non-service-
connected loss of use of a creative organ (elective 
sterilization) predated a service-connected anatomical loss 
of a creative organ (a hysterectomy).  The General Counsel 
held that, as special monthly compensation is awarded for 
either anatomical loss or loss of use of a creative organ, 
the fact that a veteran had undergone elective, non-service-
connected sterilization does not bar entitlement to special 
monthly compensation for subsequent service-connected 
anatomical loss of a creative organ.  Significantly, the 
opinion indicates that "the purpose" of special monthly 
compensation for loss or loss of use of a creative organ "is 
to account for psychological factors as well as the loss of 
physical integrity."  See S. Rep. No. 1681, 82d Cong., 2d 
Sess. 2 (1952); H.R. Rep. No. 6, 89th Cong., 1st Sess. 4 
(1965).  Indeed, the Senate reported that "[a] disability of 
this nature results in a permanent fixation which cannot be 
removed. . . ."  S. Rep. No. 1681, 82d Cong., 2d Sess. 130-
131 (1952).

In this case, after the veteran filed her formal claim for 
SMC in September 2001, the RO ultimately granted SMC for loss 
of use of a creative organ.  The RO found that September 4, 
2001, was the first clear indication of the veteran's loss of 
use of a creative organ.  The RO based its determination upon 
a private treatment record of that date indicating that the 
veteran then underwent a hysterectomy - thus creating 
anatomical loss of use of a creative organ.  In the September 
2001 rating decision, SMC was granted, effective from 
September 4, 2001, thus rendering moot any claim for SMC from 
that date, but leaving open the question of an effective date 
earlier than September 4, 2001.

The question thus arises whether, prior to September 4, 2001, 
the record shows that loss of use of a creative organ was 
factually ascertainable and that there was an informal claim 
for SMC of record, including any communication received from 
the veteran evidencing a belief in entitlement to that 
benefit.  See 38 C.F.R. §§ 3.1(a), 3.157(b); see e.g. 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  In her 
June 1998 statement, the veteran specifically sought service 
connection for occluded fallopian tubes, with bilateral loss 
of use due to service-connected fibroid tumors, thereby, in 
the Board's opinion, reasonably raising an informal claim of 
entitlement to SMC. 

In this case, the RO denied SMC for loss of use of a creative 
organ prior to September 4, 2001, because the evidence did 
not show anatomical loss or permanent loss of use of a 
creative organ due to in-service disease or injury prior to 
that date.  Essentially, the veteran had non-service-
connected causes that pre-existed service connection for 
fibroid tumors (recharacterized as abdominal hysterectomy).  
However, as noted above, VAOPGCPREC 5-89 advises that, since 
SMC is awarded for either anatomical loss or loss of use of a 
creative organ, the fact that a veteran had undergone 
elective, non-service-connected sterilization does not bar 
entitlement to SMC for subsequent service-connected 
anatomical loss of a creative organ.  

The analogy is sufficiently close in this case to follow the 
same rationale: the pre-existence of a non-service-connected 
cause of loss of use of a creative organ does not preclude 
SMC when there is service-connected cause of loss of use.  
The evidence in this case does not permit a finding of how 
much the service-connected cause contributes to the loss of 
use compared to the other causes.  The extent to which the 
veteran's loss of use of a creative organ has a service-
connected cause is material to the outcome of the veteran's 
claim.  See, e.g., Tucker v. West, 11 Vet. App. 369, 374 
(1998) (The relevant inquiry concerning an SMC award is not 
whether amputation is warranted but whether the appellant has 
had effective function remaining other than that which be 
equally well served by an amputation with use of a suitable 
prosthetic appliance.).

Here the record demonstrates that service medical records 
reflect diagnoses of leiomyoma (fibroid tumors), secondary 
infertility secondary to occluded fallopian tubes, bilateral, 
and menorrhagia, as well as secondary infertility and 
menorrhagia both secondary to leiomyomata (September 1990), 
proximal tubal obstruction (October 1990), spillage 
identified in both (fallopian) tubes (February 1992), and 
primary infertility and uterine leiomyoma (May 1992).  In 
September 1996, the RO granted the veteran's claim for 
service connection for fibroid tumors, but denied entitlement 
to service connection for infertility on the basis that the 
claim was not well grounded.  In October 1998, a VA pelvic 
echogram showed an enlarged uterus due to leiomyomata and a 
VA physician diagnosed a history of uterine fibroids and 
infertility due to occluded tubes.  In January 2000, the 
veteran sought private medical treatment for infertility and 
in July 2000, a pelvic sonogram showed

multiple uterine fibroid tumors.  In June 2001, a private 
pelvic sonogram showed an enlarged fibroid with the uterus 
and ovaries difficult to visualize.  A hysterectomy was 
performed in September 2001.

The Board finds that this medical evidence is sufficient to 
permit a resolution of the veteran's claim.  The evidence of 
bilateral fallopian tube occlusion and secondary infertility 
and leiomyoma as early as September 1990 in service, and the 
diagnosis of uterine leiomyomata and primary infertility in 
May 1992, creates a reasonable doubt as to whether 
infertility existed in July 1998, or had its onset later.  In 
the Board's judgment, there is reasonable doubt that the 
veteran currently has loss of use of a creative organ, due to 
infertility resulting from her service-connected fibroid 
tumors.  Such doubt is resolved in her favor.  The claim has 
not been disproved by a preponderance of the competent 
evidence and, thus, the claim must be allowed.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, an effective date 
of July 14, 1998, is assigned for entitlement to special 
monthly compensation based on loss of use of a creative organ 
in consequence of infertility secondary to leiomyomata.  The 
benefit of the doubt as been resolved in the veteran's favor 
to this extent.

The Board would note that in reaching this determination, we 
are not rendering an opinion regarding the RO's September 
1996 decision to deny service connection for infertility and 
its December 1998 decision that declined to reopen her claim.  
Nor is the Board finding error in the RO's action.  Rather, 
the Board has concluded, in the exercise of our discretion 
under the reasonable-doubt/benefit-of-the-doubt doctrine, 
that SMC for loss of use of a creative organ since July 14, 
1998, is warranted due to the veteran's infertility due to 
leiomyoma and occluded fallopian tubes.

Finally, the Board acknowledges and expresses its 
appreciation for the veteran's sincere and effective 
testimony on her own behalf, without professional assistance, 
at the hearing before the undersigned.




ORDER

An effective date of July 14, 1998, for the award of special 
monthly compensation for loss of use of a creative organ is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.




____________________________
	ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



